DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-13 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2020 was considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “D” as described in the specification. The specification in paragraph [0044] recites “An analyzer mount (also called a first part), to which the analyzer is connected, is shown at "B". "C" indicates the center of spherical geometry and the intersection point of both axes. A ring element (also called a second part) is shown at "D", and the analyzer mount can rotate about an axis with respect to the ring element shown at "F".” and claim 1 recites “a second part; and a third part, wherein the first part is rotationally connected to the second part”.  Fig. 1 appears to illustrate “D” as the top recessed groove of “B” which is illustrates in Fig. 2.  Fig. 1 also appears to illustrate “B” as the main cup shaped structure in Fig. 2.  How then are “B” and “D” rotatable relative to one another. Additionally, B appears to be restrained by 4 bolts in the same plane, per Fig. 1 and bolt “C” in Fig. 2.  How does this or these structures move being pinned by the 4 bolts and  the two “C” structures (shown in Fig. 3, the top Fig. on the page).  If Fig. 1 is being illustrated in cross-section then the proper cross-hatching must be illustrated where the component(s) is/are illustrated sectionally.  Where is the spring (in Fig. 2) and the bolt (in Fig. 2) inserted in the spring illustrate in Fig. 1. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "A, B, C, D, and E", in Figs. 1 and 2. have been used to designate different structure in both Figs. 1 and 2.  
The drawings are further objected to because It appears that there are structures missing which allow said movement. 

    PNG
    media_image1.png
    468
    622
    media_image1.png
    Greyscale

It appears that the first part is 2001 (a mount being the first part), and the second part is either 4001 or 1001 (a ring element being the second part), and the third part appears to be 1002 (a non-moving flange being the third part).  It is noted that both 1001 and 1002 are in direct contact and bolted to 3001.  1001 is in direct surrounding contact with 1002 and 2001 and also abuts 3001.  There are also four bolts (illustrated in Fig. 1) inserted transversely into 1001 and 1002 and 2 “C” bolts that restrain 2001.  It is unclear how anything moves with elements 1001, 1002, 2001, and 3001, being in direct contact with each other.  Additionally, even if 2001 can move, it is unclear how the second part is rotationally connected to the third part since these parts are bolted together. How is the second part rotatable about a second axis? Also, how is rotation of the second part about the second axis able to tilt the first axis?  Alternatively, how is the second axis configured to tilt the first axis? What structure makes the first part rotate relative to the second part?  What structure makes the second part rotate relative to the third part.  What structure makes the second part rotate relative to the second axis?  
The drawings are further objected to because page 3 of the drawings only has one figure properly identified (the bottom figure which is labeled as Fig. 3) the other two figures on page 3 of the drawings have not been labeled with a figure number.  
The drawings are further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a seal of the first part configured to contact the spherically shaped outer portion of the third part” (claim 10, note there appears to be no spherically shaped outer portion of the third part and then there is no seal in contact with such) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “…a first part configured to connect to a process analyzer, the first part being rotatable about a first axis; a second part; and a third part, wherein the first part is rotationally connected to the second part, wherein the second part is rotationally connected to the third part, wherein the second part is rotatable about a second axis, rotation of the second part about the second axis being configured to tilt the first axis, and wherein the third part is configured to connect to a flange of an industrial process equipment.”
It appears that the first part is 2001 (a mount being the first part), and the second part is either 4001 or 1001 (a ring element being the second part), and the third part appears to be 1002 (a non-moving flange being the third part).  It is noted that both 1001 and 1002 are in direct contact and bolted to 3001.  1001 is in direct surrounding contact with 1002 and 2001 and also abuts 3001.  There are also four bolts (illustrated in Fig. 1) inserted transversely into 1001 and 1002 and 2 “C” bolts that restrain 2001.  It is unclear how anything moves with elements 1001, 1002, 2001, and 3001, being in direct contact with each other.  Additionally, even if 2001 can move, it is unclear how the second part is rotationally connected to the third part since these parts are bolted together. How is the second part rotatable about a second axis?
Also, how is rotation of the second part about the second axis able to tilt the first axis?  Alternatively, how is the second axis configured to tilt the first axis?
Additionally, there appears to be functional limitations being set forth but no structural limitations set forth which performs the functional limitations, such as, “wherein the first part is rotationally connected to the second part, wherein the second part is rotationally connected to the third part, wherein the second part is rotatable about a second axis, rotation of the second part about the second axis being configured to tilt the first axis”.  What structure in the claim makes the first part rotate relative to the second part?  What structure in the claim makes the second part rotate relative to the third part.  What structure in the claim makes the second part rotate relative to the second axis?  How does the first part structurally relate to the second part?
The claims are rejected as best understood.
The claim(s) is/are being interpreted such that only the first part can move, there is no second axis or second axis of movement, and no intersection point.  This also then effect claims 2, 3, 5, 6, 10, and 13 accordingly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by FR 1236037, (hereinafter, FR-037).

At the outset the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Re Clm 1: FR-037 discloses a process analyzer adapter, comprising: a first part (Sm attached to 1) configured to connect to a process analyzer (via E), the first part being rotatable about a first axis (the longitudinal axis); a second part (9, 10, and one of the 8s); and a third part (Sf attached to 3), wherein the first part is rotationally connected to the second part, wherein the second part is connected to the third part (see Fig. 1), and wherein the third part is configured to connect to a flange of an industrial process equipment (via the threaded bolts).  
Re Clm 2: FR-037 discloses wherein the first axis is orthogonal (to 9). 
Re Clm 3: FR-037 discloses wherein the first axis intersect (the axis of 3).
Re Clm 4: FR-037 discloses wherein a seal (2) is provided between the first part and the third part (see Fig. 1).  
Re Clm 5: FR-037 discloses wherein a spherically shaped outer portion (at Sm) of the first part has a radius of curvature (see Fig. 1).  
Re Clm 6: FR-037 discloses wherein the seal comprises a seal of the third part (it is in the third part) configured to contact the spherically shaped outer portion of the first part (see Fig. 1) when the first part rotates about the first axis.  
Re Clm 7: FR-037 discloses wherein the seal comprises an O-ring located within the third part (see Fig. 1).  
Re Clm 9: FR-037 discloses wherein a spherically shaped outer portion (at Sf) of the third part has a radius of curvature (see Fig. 1).  
Re Clm 12: FR-037 discloses wherein the O-ring sits in a triangular shaped groove (G) in the first part (see Fig. 1).  
Re Clm 13: FR-037 discloses at least one alignment screw (the other 8) configured to rotate the first part about the first axis (if the 8s are fastened unevenly).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features which are similar to the applicant’s claimed invention;  CN-107850535-A, DE-10328089-A1, GB-190922253-A, WO-2017002800-A1, US-20030047660-A1, or US-2943130-A, US-5847885-A, US-3424413-A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
11/16/2022



/ZACHARY T DRAGICEVICH/           Primary Examiner, Art Unit 3679